Citation Nr: 1549827	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  06-25 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected diabetes mellitus, hypertension, and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a right arm disorder, to include as secondary to service-connected diabetes mellitus.
 
3.  Entitlement to service connection for a right elbow disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marines Corps from January 1974 to February 1978.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.
 
The Board remanded the case to the RO, via the Appeals Management Center (AMC) in October 2013 for further development.  The most recent requested development completed, the matter has properly been returned to the Board for appellate consideration.
 
The Veteran's appeal previously included the issue of service connection for right lower extremity neuropathy, claimed as secondary to service-connected diabetes mellitus.  However, in August 2014, the AMC granted that benefit. Accordingly, the issue is no longer on appeal, and no further consideration is necessary.

In March 2015, the Board denied a higher rating for service-connected diabetes mellitus, type 2, and remanded the above issues for additional development.

In his July 2015 Post-Remand Brief, the Veteran's representative listed the issue of severance of service connection for sensory neuropathy left lower extremity secondary to service-connected diabetes mellitus as an issue on appeal.  The record includes an April 2010 rating decision which severed service connection for sensory neuropathy left lower extremity.  The representative noted that review of the Veteran's online claims files did not include items that were listed in VACOLS, including a notice of disagreement (NOD) dated April 14, 2010, a statement of the case (SOC) dated July 1, 2010, and a Form 9 dated August 20, 2010.  The Board has reviewed the Veteran's claims file and cannot locate these items.  As it is not clear that this issue is currently before the Board, it is referred to the RO/Agency of Original Jurisdiction (AOJ) for appropriate action.

The issues currently on appeal before the Board are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its March 2015 remand, the Board included instructions to provide with Veteran with VA examinations to obtain appropriate opinions with regard to the Veteran's claims for entitlement to service connection for headaches, a right arm disorder, and a right elbow disorder.  The record includes a notation that the Veteran had been scheduled for these examinations but that he failed to report at the scheduled time.  

In this regard, the Board notes that until recently, the United States Court of Appeals for Veterans Claims (Court) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran of a scheduled VA examination.  This presumption of administrative regularity could be rebutted by clear evidence to the contrary.  The Court also held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, the higher Federal Circuit Court issued Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance in striking down the lower Court's application of the presumption of administrative regularity in a case in which notification of an upcoming VA examination was not explicitly of record.  Id.; but see Baxter v. Principi, 17 Vet. App. 407 (2004) (holding that that the Board need not examine whether the presumption of regularity has been rebutted unless and until the Veteran, at a minimum, alleges that he did not receive the document in question).
 
In the instant case, the record does not contain any letter or other document reflecting that the Veteran was properly notified of this scheduled examination.  Significantly, the record reflects that the Veteran has reported to all of his previously scheduled VA examinations.  
 
Thus, in light of the Federal Circuit Court's ruling in Kyhn and the absence of verification that the Veteran received proper notice of her VA examination, examinations must again be scheduled and the Veteran must be provided the required notice.  A copy of the notice letter, informing the Veteran of the upcoming examinations, must be placed in the record.

Such examinations are particularly important because, as noted by the Board in its March 2015 remand, the previous VA examinations were not sufficient to allow the Board to decide this claim.
 
Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for appropriate VA examinations conducted by examiners that haven't examined the Veteran before.  The claims file must be provided to the examiners, the examiners must review the claims file in conjunction with the examination, and the examiners must annotate their report as to whether the claims file was reviewed.

The Veteran should be provided with proper notification of the schedules examinations, and a copy of such notification should be placed in the record.

Any testing deemed necessary should be accomplished. A complete rationale must be provided for any opinion rendered.
 
(a)  Schedule the Veteran for an appropriate VA examination for the claimed condition of headaches. The examiner should:
 
Identify any and all headache disorders the Veteran has had at any time since he filed his claim in October 2004.
 
Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed headache disorder had onset during the Veteran's active service or was caused by his active service.
 
Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused a headache disorder.
 
Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus aggravated (permanently worsened beyond the natural progression) any current headache disorder.
 
Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected hypertension caused a headache disorder.
 
Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected hypertension aggravated (permanently worsened beyond the natural progression) any headache disorder.
 
Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected PTSD caused a headache disorder.
 
Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected PTSD aggravated (permanently worsened beyond the natural progression) any headache disorder.
 
(b)  Schedule the Veteran for an appropriate VA examination for the claimed condition of right arm numbness. The examiner should:
 
Identify any right arm disorders, excluding the right elbow, the Veteran has had at any time since he filed his claim in October 2004.
 
Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right arm numbness had onset during the Veteran's active service or was caused by his active service.
 
Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused right arm numbness.
 
Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus aggravated (permanently worsened beyond the natural progression) any right arm numbness.
 
(c)  Schedule the Veteran for an appropriate VA examination for the claimed orthopedic condition of right elbow disability. The examiner should:
 
Identify any and all right elbow disabilities the Veteran has had at any time since he filed his claim in October 2004.
 
Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right elbow disorder, to include arthritis, had onset during the Veteran's active service or was caused by his active service.
 
2.  Then readjudicate the issues on appeal. If any benefit sought is not allowed, provide the Veteran and his representative, if he has obtained one, with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




